Citation Nr: 0711808	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
stomach ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from January 1973 to December 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In this decision the Board will reopen the claim for service 
connection for stomach ulcers on the basis of new and 
material evidence.  38 C.F.R. § 3.156 (2006).  The Board will 
then remand this claim to the RO via the Appeals Management 
Center (AMC) for further development and readjudication 
on the merits, i.e., on a de novo basis.  The Board is also 
remanding the claim for service connection for left ear 
hearing loss.


FINDINGS OF FACT

1.  An April 1999 RO rating decision denied service 
connection for stomach ulcers, which, in the absence of an 
appeal, became final and binding on the veteran based on the 
evidence then of record.

2.  The additional evidence submitted since that April 1999 
rating decision, by itself, or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for stomach ulcers and raises a reasonable possibility of 
substantiating this claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim for service connection for stomach 
ulcers.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist the 
veteran in the development of a claim.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2006), and the implementing VA 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(discussing the VCAA's notice and duty to assist requirements 
specifically in the context of a petition to reopen a 
previously denied claim).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See, too, 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Since the Board is reopening the claim concerning the stomach 
ulcers and directing further development and readjudication 
of it on the merits once the case is returned to the RO, and 
is also remanding the claim concerning the left ear hearing 
loss, it would be premature to determine whether there has 
been compliance with the VCAA until the requested remand 
development has been completed.


Analysis

Historically, the veteran originally applied for service 
connection for stomach ulcers in November 1998.  The medical 
and other evidence then of record reflected a January 1974 
entry in his service medical records that he presented with 
complaints of gas, upset stomach, and extra belching and 
passing gas.  He told the examiner that his symptoms had 
started one-week earlier, and they seemed to increase when he 
ate greasy or spicy foods.  He denied diarrhea but did tell 
the examiner that he had one instance of vomiting after 
eating greasy food.  The entry shows no evidence of an 
examination, and the plan of treatment is only partially 
legible, except for the words, "will follow."

Approximately one-week later, the veteran again presented 
with similar complaints but with the addition of having 
vomited blood that morning, and he had a temperature of 99.2 
degrees.  There are no further entries related to these 
symptoms.  He underwent a right mandibular ostectomy in 
February1974 for right facial hyperplasia, and the discharge 
summary makes no mention of his stomach symptoms or treatment 
in January 1974.  Physical examination revealed no abnormal 
findings, and his laboratory results, including a complete 
blood count, were within normal limits.

The October 1974 report of examination for separation from 
service reflects no notation of any abnormal findings, and 
the veteran's abdomen and viscera were assessed as normal.  
He wrote on the examination form that had not had any trouble 
and that he was in good health.  He was deemed physically fit 
for discharge.

On his informal claim for service connection (VA Form 21-
4138) in November 1998, the veteran told the RO that he had 
undergone ulcer surgery in Florida in 1993, and he was trying 
to obtain the records from the private physician who treated 
him.  He also provided the RO an authorization form and asked 
that VA obtain the records.  A February 1999 RO letter 
requested all related records from the treating physician the 
veteran had named.  The claims file contains no indication of 
a response from the physician or that the RO's letter was 
returned by the U.S. Postal Service as undeliverable.

Notwithstanding that evidence in the service medical records, 
the April 1999 rating decision determined there was no 
evidence in the veteran's service medical records of 
treatment [specifically] for stomach ulcers, and neither was 
there any evidence then of record that he had manifested any 
symptoms of ulcers within one year of his separation from 
active service in December 1974.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  So 
the RO denied the claim.

An April 1999 RO letter informed the veteran of the April 
1999 rating decision and of his procedural and appellate 
rights.  There is no indication he did not receive that 
letter or that the U.S. Postal Service returned the letter to 
the RO as undeliverable.  Neither is there any evidence of 
the veteran having submitted a timely notice of disagreement 
(NOD) in response to that denial of his claim.  Thus, 
the April 1999 rating decision became final and binding on 
him based on the evidence then of record.  38 C.F.R. 
§ 20.1103.  That decision was the last final denial of his 
claim.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims file.  38 C.F.R. § 
3.156; see Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the evidence 
in question is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; see, too, 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, certain chronic conditions, per 
se, including peptic ulcers (gastric or duodenal), will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



The evidence added to the claims file since the April 1999 
rating decision includes records of the veteran's treatment 
and ulcer-related surgery in 1991 and 1994 at Homestead 
Hospital in Homestead, Florida.  The February 1994 operative 
report reflects that, in 1991, he had mentioned a 20-year 
history of recurrent peptic ulcer disease (PUD) - so, if 
true, dating back to around the time he was on active duty in 
the military during 1973 and 1974.  And, after being admitted 
through the emergency room with a diagnosis of perforated 
ulcer, he underwent a Graham Patch Closure.  Afterwards he 
was treated with H2 blockers but had developed recurrent 
symptoms despite the H2 blocker therapy.

The February 1994 report indicates the veteran was diagnosed 
with PUD with posterior bulbar ulcer, and he underwent a 
vagotomy and enterectomy with Billroth II gastrojejunostomy.  
None of the Homestead Hospital records reflect any comment or 
opinion that his ulcer was related to his active military 
service.

Also added to the record is an opinion of the veteran's 
private internist, E. Rosanne Diehl, M.D.  In her February 
2004 report, Dr. Diehl states that she has treated the 
veteran since 2002, and that she had reviewed his medical 
records thoroughly.  Based on that review, Dr. Diehl opined 
that the veteran's PUD developed during his active military 
service, and that he may qualify for service-connected 
benefits.

In denying the veteran's petition to reopen his claim in the 
April 2004 rating decision at issue, the RO determined there 
was no indication Dr. Diehl reviewed the veteran's service 
medical records in providing her opinion, so it was based 
solely on the history he had recounted to her.  But her 
report neither states nor denies that her thorough review of 
the veteran's "medical records" included his service 
medical records.  That, however, is beside the point as - in 
any event, her report is presumed credible at this stage of 
the veteran's appeal.  See Justus.  It was impermissible for 
the reviewing RO official to conduct what amounted to was a 
weighing of the probative value of this report.  Only once 
the claim is reopened and readjudicated on the full merits 
does this become a consideration.



Thus, the evidence added to the record since the prior April 
1999 denial is both new and material.  The records from 
Homestead Hospital are new and material in that, not only 
were they not previously considered by the RO in 1999, but 
they also provide evidence that the veteran has currently 
diagnosed post-operative PUD.  Dr. Diehl's report is also new 
and material in that it provides evidence of a medical nexus 
between the veteran's post-operative PUD and his active 
military service.  As such, it raises a reasonable 
possibility that his claim will be established.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998) and 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  Thus, his 
claim is reopened.  38 C.F.R. § 3.156.


ORDER

The petition to reopen the claim for service connection for 
stomach ulcers is granted.  The appeal is granted to this 
extent only, subject to the further development of this claim 
on remand.


REMAND

In his informal claim for service connection for his hearing 
loss, the veteran asserted that he had sustained acoustic 
trauma during his basic training at Ft. Knox, Kentucky, from 
firing the M-16 rifle, M-60 machine gun, and the M-79 rocket 
launcher.  The RO's April 2004 rating decision denying this 
claim determined that his service medical records showed 
that, during his October 1974 separation examination, his 
hearing was normal under VA standards, see 38 C.F.R. § 3.385, 
that he indicated he was good health and had no trouble with 
his health, and that he did not submit any evidence of 
hearing loss within one year of his discharge from the 
military (for presumptive service connection) or evidence of 
a currently diagnosed hearing loss disability involving his 
left ear.



This apparently was why the RO did not provide the veteran an 
examination prior to denying his left ear hearing loss claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  His 
substantive appeal (VA Form 9) asserts the failure to give 
him an examination as one of the bases of his appeal.  He 
also asserted that the examiner at his separation examination 
told him that he had lost 10 percent of the hearing in his 
left ear, but that was normal.  He asserted in his NOD that 
the fact that his service medical records did not show 
evidence of any loss in his hearing acuity did not mean that 
his hearing was not prematurely damaged by the noise he had 
encountered in basic training - in the ways alleged.

One initial point worth mentioning in response to the 
veteran's allegation of what the examiner purportedly told 
him during the separation examination in regards to his 10 
percent loss of hearing, a veteran's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, 
lay persons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet .App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).  The evidence of a link between 
current disability and service must be competent - generally 
interpreted to mean an opinion by a doctor or other qualified 
medical professional with the expertise to make this type of 
determination.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

That said, the Court has indicated the threshold for the duty 
to get an examination is rather low.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Although the veteran is not competent to opine what may be 
the underlying cause of any current hearing loss he may 
manifest, he is competent to relate whether he has difficulty 
hearing.  And it is not required that he have met the 
threshold standards of § 3.385 while in service or at the 
time of his discharge, only that he now does.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

Concerning this, the report of the veteran's January 1973 
physical examination for his enlistment in the military 
reflects that his hearing was essentially normal.  His right 
ear manifested puretone thresholds of 5 decibels (db) at 500, 
1000, and 2000 Hertz (Hz), and 15 db at 3000, 4000, and 6000 
Hz.  His left ear manifested 5 db at 500 and 1000 Hz, 10 db 
at 2000 and 6000 Hz, and 15 db at 3000 and 4000 Hz.  And 
there was hardly any change in his right ear hearing acuity 
when comparing those initial findings to the results of his 
October 1974 audiogram in anticipation of separating from the 
military.  In that ear there was an increase to 10 db at 500 
Hz and to 15 db at 2000 Hz, but still well within normal 
limits.  But the changes in his left ear were a bit more 
significant; he now had a 20 db loss at 500 Hz, 15 db at 1000 
Hz and 2000 Hz, and 30 db at 4000 Hz.  And in particular that 
30db loss at 4000 Hz is evidence of hearing loss in this ear 
at this frequency, within the meaning of § 3.385.



So while there is no medical evidence in the claims file of a 
current diagnosis of hearing loss, or of evidence confirming 
the veteran has sufficient hearing loss in his left ear to 
meet the threshold minimum requirements of § 3.385 (in total) 
to be considered an actual hearing loss disability by VA 
standards, the fact remains he did have some indication of 
hearing loss in this ear when examined for separation 
from service (albeit only at the 4000 Hz frequency), and that 
in and of itself confirms there was indeed some degradation 
in his hearing in this ear while in service, just as he 
alleges.

While the veteran's DD Form 214 reflects that he was a cook 
in service and that he did not have any foreign service (so 
not in combat in Vietnam), his assertion that he was required 
to undergo weapons training in basic training where he was 
exposed to the noise of at least small arms fire is not 
patently incredible.  Thus, the Board finds that the evidence 
of record has triggered the low threshold for VA ear and 
audio examinations, as the medical evidence of record is 
insufficient to decide his appeal.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

Since the Board is remanding the appeal for VA examinations, 
the veteran is placed on notice of the provisions of 38 
C.F.R. § 3.655 which address the consequences of a veteran's 
failure to attend scheduled medical examinations.  This 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without 'good cause,' fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Upon receiving this case back from the Board, the RO needs to 
readjudicate the veteran's claim for service connection for 
stomach ulcers on the full merits, since the Board has 
reopened this claim (whereas the RO did not).  And to this 
end, a medical opinion is also needed to decide this claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the names and addresses of all 
medical care providers who have treated the 
veteran for his left ear hearing loss and his 
stomach ulcer since 2004.  With his 
authorization, obtain these additional 
records.

2.  Upon completion of the above, regardless 
of whether any additional records are 
obtained, the veteran should be provided VA 
ear and audio examinations to determine if he 
has sufficient hearing loss in his left ear 
to satisfy the threshold minimum requirements 
of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  If he does, then 
the examiners should also indicate whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) his left ear 
hearing loss is related to acoustic trauma he 
may have sustained during service on the 
firing range during basic training, etc., or, 
instead, is more likely the result of other 
unrelated factors.  The examiner should 
discuss the rationale of the opinion.

3.  Also schedule the veteran for a VA 
gastrointestinal examination to determine the 
etiology of his PUD (stomach ulcers).  The 
designated examiner should indicate whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) the veteran's 
PUD is related to the January and February 
1974 symptoms documented in his service 
medical records or, instead, whether those 
1974 symptoms resolved and his PUD is more 
likely related to symptoms he later developed 
after December 1975 (i.e., more than one year 
after his discharge from service in December 
1974).  The examiner should discuss the 
rationale of the opinion.

*It is imperative that the claims file be 
made available to all examiners for review of 
the veteran's pertinent medical and other 
history, including a complete copy of this 
remand.

4.  Then readjudicate the veteran's claim for 
service connection for left ear hearing loss, 
as well as his claim for service connection 
for stomach ulcers on the merits 
(on a de novo basis).  If either of his 
claims is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


